
	
		I
		112th CONGRESS
		2d Session
		H. R. 5279
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain portable
		  personal area mosquito repellents.
	
	
		1.Certain portable personal
			 area mosquito repellents
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Continuous action, self-contained, refillable, fan-motor
						driven, battery-operated, portable personal area mosquito repellents (provided
						for in subheading 8414.59.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
